WELLIVER, Presiding Judge,
dissenting.
I respectfully dissent.
At oral argument we were informed that appellant, using checks from its parent corporation, had paid Kansas sales tax on all items except those exempt from taxation under Kansas law. I cannot be a party to any imposition of double sales tax, which ultimately must be paid by the consumer-owner who has contracted for the construction. There is not even a suggestion in the record that appellant, the intermediate wholly owned corporation, was created or used for the purpose of tax evasion.
The issue of separate corporate identities was first interjected by the Administrative Hearing Commission. Because the record before us is woefully deficient as regards the amount of sales tax already paid and upon which items it has been paid, this case should be reversed and remanded for further findings of fact by the Administrative Hearing Commission to assure that we as a Court may protect the consuming public from the imposition of double sales taxes.